   Case 2:19-cv-00365-MHT-JTA Document 176 Filed 06/08/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,            )
et al., on behalf of               )
themselves, their                  )
patients, physicians,              )
clinic administrators,             )
and staff,                         )
                                   )
     Plaintiffs,                   )
                                   )          CIVIL ACTION NO.
     v.                            )            2:19cv365-MHT
                                   )                 (WO)
STEVEN MARSHALL, in his            )
official capacity as               )
Alabama Attorney General,          )
et al.,                            )
                                   )
     Defendants.                   )

                                ORDER

    Upon agreement of the parties, it is ORDERED that:

    (1) The joint motion to dismiss (doc. no. 174) is

granted.

    (2) Defendant       Scott    Harris       is    dismissed   without

prejudice   from    this    action      and    is    terminated    as   a

party.

    (3) Defendant Harris and his employees, agents, and

successors in office shall be bound by the terms of any
     Case 2:19-cv-00365-MHT-JTA Document 176 Filed 06/08/20 Page 2 of 3



injunctive      relief     (including          but     not        limited       to   a

temporary restraining order or preliminary injunction),

declaratory      relief,     and/or         other     relief        against       the

Alabama      Attorney     General       and/or        any     of     the        other

defendant(s) by any court in this action so long as

such    relief     remains       in     effect        as     to     the    Alabama

Attorney      General      and/or           any      other        defendant(s).

However, defendant Harris and his employees, agents,

and successors shall not be liable for any award of

attorneys’ fees, costs, or other monetary damages that

might be included as part of such relief.                             Nor shall

defendant      Harris      and        his     employees,           agents,        and

successors be bound by any relief that subsequently is

reversed, vacated, set aside, or otherwise limited as

to     the   Alabama     Attorney           General        and/or    any        other

defendant(s).           However,        defendant           Harris        and     his

employees, agents, and successors in office shall take

no enforcement action against any plaintiff premised on

events that occurred while such relief was in effect.



                                        2
   Case 2:19-cv-00365-MHT-JTA Document 176 Filed 06/08/20 Page 3 of 3



    (4) The court’s prior orders (doc. nos. 44, 49, and

154) shall remain in effect.

    DONE, this the 8th day of June, 2020.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
